         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  ALFONZO ALEXANDER,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-214

                  CHATHAM COUNTY CLERK OF
                  SUPERIOR COURT, et al.,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with this Court's Order dated January 23, 2020, adopting the Report and

                      Recommendation of the U.S. Magistrate Judge as the opinion of this Court, Plaintiff's

                      Complaint is dismissed without prejudice. This case stands closed.




            Approved by: ________________________________
                           _________________________




            January 31, 2020                                                    Scott L. Poff
           Date                                                                 Clerk
                                                                                  erk



                                                                                (By)
                                                                                  y) Deputy Clerk
GAS Rev 10/1/03
